internal_revenue_service number release date index number ----------------------------------------------- ----------------------------------------------- ------------------------------- --------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-145944-06 date date ----------------------------------------------- ------- ---------------- ---------------------------------- ------- ---------------- --------------------------- ------------ legend x a country1 country2 ------------------------------------- property1 property2 d1 d2 d3 d4 d5 dear -------------------------- ------- ------------- --------------- ------------- --------------------------- ---------------------- ------------- plr-145944-06 this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to file an election to be classified as a disregarded_entity under ' facts according to the information submitted x was formed on d1 as a corporation under the laws of country1 x is wholly owned by a a citizen of country2 a was a resident of country3 on d1 and remained a resident of country3 until d4 when a became a resident_of_the_united_states since d1 x has been treated as an association_taxable_as_a_corporation for federal tax purposes in d3 x purchased property1 and property2 in the united_states neither a nor x consulted a qualified_tax professional for advice on the federal tax implications of purchasing property1 or property2 after purchasing property1 and through d5 a consulted with several legal and financial advisors regarding x with respect to state and international tax issues however the advice sought did not concern the federal tax treatment of x a was not advised to make an election for x to be treated as a disregarded_entity until d5 at that time a was advised that the election should have been made effective d2 after d2 several facts changed with respect to both x and a that made a change in x’s entity status more advantageous to a because of the delay in receiving the advice however a form_8832 entity classification election electing to be treated as a disregarded_entity was not timely filed law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 under sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless an entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in ' b or to change its classification by filing a form_8832 with the service_center designated on the form_8832 plr-145944-06 sec_301_7701-3 provides that an election made under sec_301_9100-3 provides extensions of time for regulatory elections that do sec_301_9100-1 provides that the commissioner has discretion to grant a sec_301_9100-2 provides the rules governing automatic extensions of time for ' c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register making certain elections not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides that a taxpayer is deemed to have not sec_301_9100-3 provides that except as provided in sec_301 sec_301_9100-3 provides that except as provided in sec_301 plr-145944-06 conclusion based on the facts submitted and the representations made we do not believe either a or x acted reasonably and in good_faith as required under sec_301_9100-3 specifically we believe that neither a nor x exercised reasonable diligence because both a and x failed to seek advice regarding the federal tax treatment of x with respect to the complex issues involved with the purchase of property1 and property2 despite having sought advice on other tax issues affecting x moreover we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have not been satisfied because specific facts have changed since d2 that make an election to treat x as a disregarded_entity advantageous to a and strong_proof has not been presented that hindsight was not used in the decision to seek relief as a result x is denied an extension of time to file form_8832 to elect to be classified as a disregarded_entity for federal tax purposes except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed or implied as to whether x is otherwise eligible to make the election this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to x s authorized representative sincerely s william p o'shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
